Citation Nr: 0217193	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, secondary to the service-connected residuals of 
a back injury.  

2.  Entitlement to service connection for arthritis of the 
left knee, secondary to the service-connected residuals of a 
back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from November 
1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
the issue of entitlement to service connection for arthritis 
of both knees.  


REMAND

In the notice of disagreement, which was received at the RO 
in September 2000, the veteran requested a personal hearing.  
Subsequently, in a September 2002 statement, the veteran 
clarified his hearing request and asked to be accorded a 
hearing at the RO before a Member of the Board.  

A complete and thorough review of the claims folder 
indicates that the veteran has not been accorded his 
requested hearing.  Because the Board may not proceed with 
an adjudication of the veteran's claim without affording him 
an opportunity to present testimony at the requested 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.700(a) (2002).  

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  All correspondences pertaining 
to this matter should be associated with 
the claims folder.

Following the hearing, the case should be returned to the 
Board.  The veteran need take no further action until he is 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to comply 
with governing adjudicative procedures.  By this remand, the 
Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  




